                             UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

EDUARDO JACOBS,

                          Plaintiff,                         CASE NO. 15-10516
                                                             HON. DENISE PAGE HOOD
v.

RAYMON ALAM, et al.,

                          Defendants.
                                                             /


    AMENDED ORDER1 DENYING PLAINTIFF’S MOTION TO PRECLUDE
        TESTIMONY OF EXPERTS AND LAY WITNESSES [#206]



I.      BACKGROUND

        This case involves the events that occurred between Defendants and Plaintiff

Eduardo Jacobs (“Plaintiff”) during the raid at his residence located at 5837

Christiancy Street, Detroit, MI on January 3, 2014. The parties dispute many of the

events leading up to Plaintiff’s injury. However, it is undisputed that Plaintiff was

shot at least one time from one of Defendants’ bullets.

        On July 27, 2015, Plaintiff filed an amended complaint alleging a Bivens

Conspiracy Claim (Count I), and Violation of Civil Rights pursuant to 42 U.S.C. §


1
 This Order amends the Order issued on November 8, 2019, to reflect the correct spelling of Corporal Rebecca
Benton’s name.

                                                        1
1983 (Count II). [ECF No. 25] On November 13, 2015, this Court entered an

Order Granting Defendants’ Motion for Summary Judgment on Count II, and

dismissed Count II of the First Amended Complaint. [ECF No. 37] The remaining

claims are Bivens claims of excessive force, false arrest, malicious prosecution,

fabrication of evidence, and civil conspiracy against Defendants.

      Plaintiff alleges that the bullet wound he sustained resulted in his permanent

inability to work, which caused a series of economic losses related to his rental

properties, “Mexicantown Properties, LLC.” Plaintiff further contends that his

absence from work allowed employees of his company to loot his business assets.

Plaintiff also alleges that his permanent disability forced several of his properties

into tax foreclosure.

II.   ANALYSIS

      A. Plaintiff’s Motion to Preclude Expert Witnesses

      On October 31, 2019, Plaintiff filed a Motion to Preclude Defendants’ expert

witnesses, Dr. Craig Lemmen, Dr. Nathan Gross, and Corporal Rebecca Benton.

Plaintiff also seeks to preclude several other lay witnesses listed in Defendants’

Joint Final Pretrial Report.

      Plaintiff argues that Defendants did not properly disclose Drs. Craig

Lemmen and Nathan Gross prior to listing them on the Joint Final Pretrial Report.

Defendants do not dispute this point and state it was previous counsel’s clerical


                                           2
error. Defendants continue by outlining the various ways Plaintiff was put on

notice that Drs. Craig Lemmen and Nathan Gross would be witnesses. Dr.

Lemmen examined Plaintiff on September 30, 2016, and subsequently generated a

report that was given to Plaintiff. Similarly, Dr. Gross examined Plaintiff on

August 22, 2016, and compiled a report that was given to Plaintiff. On December

22, 2016, Defendants sent Plaintiff the previously listed reports, the curriculum

vitae for the doctors, and a message saying, “Gentlemen: Attached are the CV’s

and IME reports for Dr. Craig Lemmen and Dr. Nathan Gross who the defendant

may call at the time of trial on this matter.” Accordingly, the Court DENIES

Plaintiff’s Motion to Exclude the testimony of Drs. Craig Lemmen and Nathan

Gross.

      Plaintiff also seeks to exclude the testimony of Corporal Benton because she

has not filed an expert report. However, Defendants did disclose Corporal Benton

as a firearms expert on May 27, 2016. [ECF No. 45] Although Corporal Benton

has not disclosed an expert report, Defendants argue that she is only a rebuttal

witness and will only be necessary to rebut Plaintiff’s lay testimony. Defendants

argue that Plaintiff is actually testifying about the inner-workings of his personal

firearm. Defendants further claim that Plaintiff’s testimony is a statement of

knowledge of an “expert” nature, and they require an expert to rebut his testimony.

Since Plaintiff is not an expert on firearms and did not disclose an expert report,


                                          3
Defendants state that as the rationale for not disclosing a report. The Court

DENIES without prejudice Plaintiff’s Motion to Exclude the Testimony of

Corporal Benton pending the substance and extent of Plaintiff’s testimony

regarding his firearm.

      B. Plaintiff’s Motion to Preclude Lay Witnesses

      On April 24, 2019, Plaintiff filed a lay witness list. Apart from the Joint

Final Pretrial Report, Defendants’ only witness list was filed on February 12, 2016.

Plaintiff seeks to exclude testimony of Defendants’ new witnesses not named prior

to the Joint Final Pretrial Report. Plaintiff argues that failing to disclose lay

witnesses until the Joint Final Pretrial Report satisfies the five elements the Sixth

Circuit uses to determine whether a party’s late disclosures are harmless. See Howe

v. City of Akron, 801 F.3d 718, 747 (6th Cir. 2015). The five factors are: (1)

surprise to the party against whom the evidence would be offered; (2) ability of

that party to cure the surprise; (3) extent to which allowing the evidence would

disrupt trial; (4) the importance of the evidence; and (5) explanation of

nondisclosing party for its failure to disclose the evidence. Id.

      The Court finds that the Howe criteria for excluding witnesses has not been

met for all witnesses in this case. Although Defendants’ complete witness list was

not filed until their Joint Final Pretrial Report, Defendants’ witnesses include many

who are listed on Plaintiff’s preliminary and final witness lists. Plaintiff had
                                            4
“sufficient knowledge” of the evidence Defendants intend to present. Heriot v.

591182 Ontario Ltd., No. 09-14783, 2010 WL 3633869, at *3 (E.D. Mich. Sept.

14, 2010) (citing Sommer v. Davis, 317 F.3d 686, 691 (6th Cir. 2003)). Defendants

assert that the “vast majority of individuals on the ‘list’ were actually disclosed by

Plaintiff and medically treated him.” [ECF No. 210, Pg.ID 6424] There is also

nothing in the record to establish Defendants’ failure to provide the proper witness

lists was an attempt to work an unfair surprise against Plaintiff. And a failure to

file a preliminary witness list when many of the witnesses are well-known to the

opposing parties is not basis for the extreme remedy of barring all witnesses.

       The Court finds that because all of these individuals and records were

disclosed throughout the discovery process Plaintiff was sufficiently put on notice.

The Court DENIES without prejudice Plaintiff’s Motion to Exclude New

Witnesses from the Joint Final Pretrial Report. To the extent Plaintiff can identify a

physician that did not treat Plaintiff or a record that was not disclosed during

discovery, Plaintiff may request exclusion at trial. The Court also finds that all

records custodians that may be needed to authenticate records that were properly

disclosed and requested during discovery are permitted.

III.   CONCLUSION

       For the reasons set forth above,



                                           5
      IT IS HEREBY ORDERED that Plaintiff’s Motion to Exclude Expert

Witnesses, Drs. Craig Lemmen and Nathan Gross [ECF No. 206] is DENIED and

Plaintiff’s Motion to Exclude Expert Witness Corporal Benton is DENIED without

prejudice pending Plaintiff’s testimony about his firearm at trial.

      IT IS FURTHER ORDERED that Plaintiff’s Motion to Exclude Lay

Witnesses on the Joint Final Pretrial Report [ECF No. 206] is DENIED without

prejudice.



Dated: December 23, 2019                      s/Denise Page Hood
                                              DENISE PAGE HOOD
                                              Chief United States District Judge




                                          6
